Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-8, 11 and 13-14 are original, claims 9-10 and 12 are amended, and 32-34 are new. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-12, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSimone et al (US 2016/0046075A1) in view of Komp et al (US 2017/0167983). 
Regarding claim 1, DeSimone teaches a resin cassette for an additive manufacturing apparatus [0008], the apparatus having a light engine (11) and a cassette (15) mount operatively associated therewith the light engine configured for projecting an enlarged image through said resin cassette when positioned on said cassette mount [0011], said resin cassette comprising: (a) a light transmissive window configured to pass the enlarged image therethrough, the window having a bottom surface (Desimone discloses the feed surface may be provided on the top surface while the build surface is on the bottom [00153, 0156]) wherein: 
 (i) said window bottom surface comprises a convex surface or consists essentially of a convex surface [0156, 0190]; (ii) said window bottom surface comprises a concave surface or consists essentially of a concave surface [0156,0190],
 said cassette further comprising: (b) a circumferential frame connected to and surrounding said window, said window and frame together forming a well configured to receive a light polymerizable resin [0190-0193, figure 44]. 
DeSimone is silent to the said window bottom surface has a diffraction gradient or Fresnel lens. However, same filed of endeavor, Komp et al, discloses the use of a Fresnel structure in the cassette to optimize the collecting efficiency of emission radiation [0027]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the window bottom surface taught by DeSimone to include a Fresnel lens on the window bottom, as taught by Komp, in order to optimize the radiation from the light engine. 
Regarding claims 2-5, regarding the functional language (e.g., configured to enhance telecentricity of said image passing through said window), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.
Regarding claim 6, DeSimone teaches wherein said bottom surface is planar [0190, 0255]. As for the functional language (e.g., configured to enhance telecentricity of said image passing through said window), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.
Regarding claim 8, DeSimone teaches the windows having internal structures (420) defining fluid flow passages therein, with the internal structures distributed across the length and width of said window, and with the internal structures creating reflective and/or refractive surfaces within said window [0016, 0257]. 
Regarding claim 9, DeSimone teaches wherein said window comprises a sandwich of at least a top portion (410), an intermediate portion (430), and a bottom portion (410), and said internal structures are formed in said intermediate portions (figure 33, [256]). 
Regarding claim 10, DeSimone teaches the window bottom portion comprises glass [0162, 256]. 
Regarding claim 11, DeSimone teaches top portion comprises a polymer (410) [0256]. 
Regarding claims 12 and 32, DeSimone teaches the intermediate layer comprises a second polymer layer [0159].
Regarding claim 33, DeSimone teaches the bottom surface of the window is opposite a top build area (Desimone discloses the feed surface may be provided on the top surface while the build surface is on the bottom [0156]). As for the limitation, configured for polymerizing resin, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 34, DeSimone teaches the bottom surface of the window is configured to face the light engine in figure 19. 

Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSimone et al (US 2016/0046075A1) in view of Komp et al (US 2017/0167983) and further in view of Converse et al (WO 2018/111548 A1). 
Regarding claim 7, DeSimone et al is silent to a unique identifier connected to said circumferential frame. Analogous art, Converse et al, teaches unique identifiers on carrier platforms to allow the controller/memory to identify the carriers (pg. 3 last paragraph). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated unique identifiers, as taught by Converse, into the apparatus taught by DeSimone et al, in order for the controller/memory to identify the carrier. 

Claims 13-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSimone et al (US 2016/0046075A1) in view of Komp et al (US 2017/0167983) and further in view of Nagai et al (US 2017/0235221 A1).  
Regarding claim 13, DeSimone is silent to the window bottom portion comprises magnesium fluoride. Same field of endeavor, Nagai et al, discloses the use of magnesium fluoride in the bottom of molds since it a material that transmits irradiation light for curing resin [0092]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by DeSimone to include magnesium fluoride in the bottom window since it is known to transmit irradiation light for curing resin, as taught by Nagai et al.  
Regarding claim 14, DeSimone teaches a heater associated with said window bottom portion [0023] since DeSimone discloses a heater with the build plate and the build plate includes build surface and feed region [0153,0156]. 
Response to Arguments
Applicant's arguments filed 7/08/2022 have been fully considered but they are not persuasive. Applicant argues DeSimone fails to teach the bottom surface is convex. However, DeSimone teaches different configuration of the feed surface and the build surface including the feed surface may be provided on the top surface while the build surface is on the bottom [0156]. 
In response to applicant's argument that purpose of the curved or irregular build plate surface in DeSimone for providing different polymerizable liquids to the build surface and/or for fiber or rod formation and is not related of the optics of the window, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) since DeSimone teaches the feed surface may be provided on the top surface while the build surface is on the bottom [0156]. 
Further, Applicant argues one ordinary skill in the art would not combine Desimone and Klomp. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Klomp is analogous art since Klomp, like the applicant is directed towards cassettes that let light in. 
The objection and the 112 (b) rejections are withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743